Citation Nr: 0500801	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  99-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1943 to January 1946.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in New York, New York (RO).

In August 2004 the veteran filed a petition to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  The issue of whether new and material has been 
submitted to reopen a claim for service connection for PTSD 
has not been adjudicated by the RO and is not properly before 
the Board at this time.  The issue is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran has a diagnosis of colon cancer, status post 
coloectomy in 1996.

2.  The evidence reveals that the veteran served as a clerk 
in an Army field hospital in the radiology department.

3.  There is medical evidence of record which relates that 
veteran's post-service colon cancer to his exposure to x-ray 
radiation during service.  


CONCLUSION OF LAW

Colon cancer was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002);  38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim for service 
connection for colon cancer.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  

II.  Service Connection for Colon Cancer 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims entitlement to service connection for 
colon cancer.  Specifically, he claims that he was exposed to 
x-ray radiation during service and this caused his colon 
cancer.  

There is overwhelming evidence of record which confirms that 
the veteran was diagnosed with adenocarcinoma of the colon, 
colon cancer, and that he was treated with chemotherapy and a 
partial colectomy.  That the veteran has the disability 
claimed is not at issue.  Rather, the problem with the 
veteran's claim has been with establishing evidence of x-ray 
exposure during service an with medical evidence providing a 
nexus.

The veteran's separation papers are of record.  They 
establish that he served in the Pacific Theater of Operations 
during World War 2.  He had active service from January 1943 
to January 1946.  These records also confirm that the veteran 
served as a clerk-typist in the 31st General Hospital.  The 
WD AGO Form 100 specifically indicates that his duties were 
that he "typed out medical reports and correspondence.  
Filed and alphabetized medical records.  Aided medical 
officers in administrative affairs.  Served for 27 months in 
the Pacific."  

There are only a few service medical records of record.  
Attempts to obtain additional records have been unsuccessful 
and the National Personnel Records Center (NPRC) reports that 
the veteran's records have been destroyed by fire and that no 
additional records are available.  

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that during service he worked in the radiology 
department of the Army Field Hospital and that he was 
routinely exposed to x-ray radiation.  He indicated that his 
desk was on the opposite side of a thin wooden wall from the 
x-ray equipment.  He also testified that he occasionally 
helped the technicians with the x-rays.  The testimony that 
the veteran presented was consistent with numerous written 
statements that he previously submitted.  Subsequent to the 
hearing the veteran submitted copies of photographs from 
service showing the hospital and x-ray department.  

The Board finds the veteran's testimony and assertions to be 
credible.  Coupled with the evidence of the photographs and 
the veteran's separation papers, the Board finds as fact that 
the veteran did serve as a clerk in the x-ray department of 
an Army Field Hospital during service and that he was exposed 
to x-ray radiation during service.  

An April 2001 letter from the veteran's private physician 
states that the veteran "worked as an x-ray department clerk 
from January 1943 to January 1946.  It is at least more 
likely than not, that [the veteran's] exposure to excessive 
x-ray during his active duty has contributed to his current 
cancer condition."  There is no evidence which contradicts 
this opinion.  Rather the medial opinion expressed at the end 
of a June 2001 VA examination report states that "there is 
an increased incidence of colon cancer in patient's who had 
radiation exposure.  RO should verify exposure to radiation 
during WW2 by veteran."  

The evidence of record supports that the veteran was 
routinely exposed to x-ray radiation during active service.  
The exact amount of radiation exposure can never be 
determined.  However, a private medical opinion indicates 
that this x-ray radiation exposure during service has 
contributed to the veteran ultimately developing colon 
cancer.  This medical opinion is credible and is supported in 
some measure by the medical opinion expressed by a VA 
examiner.  Granting the veteran the benefit of the doubt, the 
evidence of record reveals that the veteran has a current 
disability, colon cancer; that he had exposure to x-ray 
radiation during service; and, a competent medical opinion 
relates the current colon cancer to x-ray exposure during 
service.  38 U.S.C.A. § 5107(b).  As such, the evidence 
supports a grant of service connection for colon cancer.  


ORDER

Service connection for colon cancer is granted.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


